       Case: 5:19-cr-00010-JMH-MAS Doc #: 92 Filed: 04/01/19 Page: 1 of 3 - Page ID#: 309

AO 199A (Rev . 12/1 I) Order Setting Conditions of Release                                                     Page I of   3     Pages




                                         UNITED STATES DISTRICT COURT
                                                                        for the                               .Eastern Dist.rict of Kentucky
                                                             Eastern District of Kentucky                            FI l ED

                    United States of America
                                                                                                                   APR O1 2019
                                                                           )
                                    V.                                     )                                        AT LEXINGTON
                    Andrew Gilbert Ybarra, II                                                                     ROBERT R. CARR
                                                                           )        Case No.   5:19-CR- 0-JM f-b RK U.S. DISTRICT COURT
                                                                           )
                                                                           )
                               Defendant

                                         ORDER SETTING CONDITIONS OF RELEASE

IT JS ORDERED that the defendant's release is subject to these conditions:

(1)    The defendant must not violate federal, state, or local law while on release.

(2)    The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3)    The defendant must advise the court or the pretrial services office or supervising officer in writing before making
       any change of residence or telephone number.

( 4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
       the cou1t may impose.

       The defendant must appear at:                the United States District Courthouse in Lexington, Kentucky
                                                                                            Place




       on
                                                                          Date and Time


       If blank, defendant will be notified of next appearance.

(5)    The defendant must sign an Appearance Bond, if ordered.
           Case: 5:19-cr-00010-JMH-MAS Doc #: 92 Filed: 04/01/19 Page: 2 of 3 - Page ID#: 310


AO 199B (Rev 12/11) Additiona l Conditions of Release                                                                                                        Page _2_ of _]_ Pages

                                                             ADDITIONAL CONDITIONS OF RELEASE

         IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

     )     (6)     The defendant is placed in the custody of:
                   Person or organization
                   Address (only if above is an organi=ation)
              City and state ----,---- - -- -- , - - - -- - - , -,------ - - - - - - - - - , -                    Tel. No. _ __ __ _ _ _ _ __ _ __
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and ( c) notify the court immediately
if the defendant vio lates a condition of release or is no longer in the custodian's custody .

                                                                                       Signed: _ _ _ _ _ _ _ _ _ _ _ __ _ __
                                                                                                                        Custodian                                             Daie
(X )       (7)     The defendant must:
         ( X ) (a) submit to supervision by and report for supervision to the                     U.S. Probation Office
                        telephone number        (859) 233-2646 , no later than
         ( X     ) (b) continue or actively seek employment.
         (       ) ( c) continue or start an education program.
         ( X     ) (d) surrender any passport to :     _U::._c_
                                                             .S=---.'---P
                                                                        '---'-ro
                                                                              --=---b=---a=---t.:...io
                                                                                                     .:...c.._
                                                                                                          n_O  =---f'---f---'
                                                                                                                         icc...:e' ------ - - - - - - - - - - - - - - - - - - -- - - --
         ( X     ) (e) not obtain a passport or other international travel document.
         ( X     ) (f) abide by the following restrictions on personal association, residence, or trave l:                                         Travel restricted to the Eastern District of
                         California unless traveling to Kentucky for Court or to meet with counsel
           X ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                   including: any co-defendants unless in the presence of counsel

                 ) (h) get medical or psychiatric treatment:

                 ) (i) return to custody each _ _ __                    at _ _ _ _ o ' clock after being released at _ _ _ _ _ o'clock for employment, schooling,
                       or the following purposes:

                 ) (i) mainta in residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                       necessary.
         ( X     ) (k) not possess a firearm , destructive device, or other weapon.
         ( X     ) (1) not use alcohol (        ) at all ( X ) excessively.
         ( X     ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                       medical practitioner.
         ( X     ) (n) submit to testing for a prohibited substance ifrequired by the pretrial services office or supervising officer. Testing may be used with random
                       frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited
                       substance scree ning or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited
                       substance screening or testing.
                   (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                         supervising officer.
                   (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                       (    ) (i) Curfew. You are restricted to yo ur residence every day (             ) from  _ _ _ _ _ to _ _ _ _ _ , or (            ) as
                                     directed by the pretrial services office or supervisi ng officer; or
                            ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical,
                                     substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities
                                     approved in advance by the pretrial services office or supervising officer; or
                            ) (ii i) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                     court appearances or other activities specifically approved by the court.
                 ) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                       requirements and instructions provided.
                       (    ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                              supervising officer.
         ( X ) (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                   arrests, questioning, or traffic stops.
         c X) cs)      o\ \ .:> 0               Q                      ~~\\.                                         n•c..:, C-t      w
                                                                                                                                  a ( l.o t...      or- I• ~CJ
                   O~ c..re      ,·+     w u ?r:cr- q?9.tov;l                                                   J ;{SG.9°1,t; c j o~ ~ f't>? .fl h/ Uvc ,.,
                          l4s-ou    ~L.:i 9r- :o .r- °'~?r-ovc.                                                                     ~e c..tc.L.     ot       <2,\~t..tr v..J , <.. .   ,~e..v. c.Q.J
                           U}o ..)        n .. 'ti o .u c-1 b, t.. 1 us 1> , c... c             by
     Case: 5:19-cr-00010-JMH-MAS Doc #: 92 Filed: 04/01/19 Page: 3 of 3 - Page ID#: 311

AO I 99C {Rev. 09/08) Advice of Penalties                                                                         Page   3   of    3    Pages

                                            ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENAL TIES AND SANCTIONS:

        Violating any of the foregoing cond itions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention , a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine , or both.
        While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
        It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to : obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for fai ling to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (I) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
              not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
              more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both .
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                  Acknowledgment of the Defendant

       I acknow ledge that I am the defendant in this case and that I am aware of the conditions ofrelease. I promise to obey alt conditions
of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                                                             City and State



                                                Directions to the United States Marshal

  0 he defendant is ORD ERED released after processing.
      The United States marshal is ORD ERED to keep the defendant in custody until notified by the clerk or judge that the defendant
      has posted bond and/or complied with alt other conditions for release. If still in custody, the defendant must be produced before


D,te the:rr;tjjold; " the t;m, aod              places~             ~             ~;,J$2Ptd::,,
                                                                                         Printed name and title




                    DISTRIBUTION :      COURT    DEFENDANT       PRETRIAL SERVICE       U.S . ATTORNEY        U.S. MARSHAL
